Opinion op the Court by
Judge Williams :
The improvement of the trust property conveyed by Mrs. Clay’s father to her husband, J. B. Clay, for her use must be regarded as a donation on his part to her, at least in a contest between her and his heirs merely, and we are the more willing to place this construction upon his action as Mrs. Olay afterward by conveyance donated to him a property of much more value.
When James B. Clay sold this trust property near St. Louis he held its proceeds in trust for his wife, the appellee, and he could not reduce his liability on the trust fund by the specification of any particular amount in the deed of trust to Thomas P. Jacob, dated September 20, 1861, which he executed; but the property dedicated to pay this debt due his wife should be held liable for its entire amount and a sufficiency sold to reimburse her. Wherefore, perceiving no error in the judgment, it is affirmed.